UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 28, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-50052 Cosi, Inc. (Exact name of registrant as specified in its charter) Delaware 06-1393745 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1751 Lake Cook Road, Suite 600, Deerfield, Illinois 60015 (Address and Zip Code of Principal Executive Offices) (847) 597-8800 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b)of the Act: Title of class Common Stock ($.01 par value) Securities registered pursuant to Section12(g)of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No _X Indicate by a check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of Exchange Act. Yes No _X_ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesX_ No Indicate by check markwhether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such a shorter period that the registrant was required to submit and post such files.)Yes No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K .Yes No _X_ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller Reporting Company [X] (Do not check if a small reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X The aggregate market value of voting stock held by non-affiliates of the registrant was approximately $24,151,684 as of June 30, 2009 based upon the closing price of the registrant’s common stock on the Nasdaq GlobalMarket reported for June 30, 2009. Shares of voting stock held by each executive officer and director and by each person who, as of such date, may be deemed to have beneficially owned more than 5% of the outstanding voting stock have been excluded. This determination of affiliate status is not necessarily a conclusive determination of affiliate status for any other purpose. 51,314,151 shares of the registrant’s common stock were outstanding on April 29, 2010. DOCUMENTS INCORPORATED BY REFERENCE None. EXPLANATORY NOTE The purpose of this Amendment No. 1 is to amend the Annual Report on Form 10-K (“Form 10-K”) for the year ended December 28, 2009, as filed with the SEC on March 29, 2010, to include the information required by Items 10, 11, 12, 13 and 14 of Part III of Form 10-K, which Cosi, Inc., referred to as “Cosi”, “the Company”, “we”, “us” or “our” in this document, intended to incorporate by reference from Cosi’s definitive proxy statement in connection with the 2010 Annual Stockholders’ Meeting. This amendment is not intended to update any other information presented in the annual report as originally filed. Accordingly, this amendment should be read in conjunction with the original filing of the Form 10-K and the Company’s other filings with the SEC. TABLE OF CONTENTS Page PART III Item 10.
